DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/9/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/21 has been entered.
Claims 6 and 12 have been amended.
Claims 6-7, 9, 12-13 are pending.
Claim 9 is from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 6-7, 12 -13 are under examination.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6-7 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description .
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
The instant claims are drawn to a method employing a genus of drug-antibody conjugates, wherein the antibody function to bind to a scFV having a linker region of a CAR, and causing cell death. Thus, the genus of scFV regions encompassed by the present claims is essentially unlimited, as the present claims would encompass antibodies that bind to an undefined genus of structurally different engineered linker regions.  In effect, the claims would encompass antibodies that function to bind to unique scFV CAR linker regions that have not even been invented yet.  The specification does not identify the actual structure of any specific scFV domain or linker to which antibodies should be raised, nor does it disclose any species of antibodies that bind to an scFV domain of a CAR or to any linker.  Additionally, the claims encompass any drug that functions to induce cell mediated death or inhibition of T cell activation upon binding of the conjugate to the CAR.  
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of drug-molecule conjugates encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species; then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  Note the following Court Decisions regarding the written description of antibodies, in particular, in the context of the current claims.
Given the claimed broadly class of antibodies, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed molecules or antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
	Applicant’s arguments filed 7/9/21 have been fully considered, but they are not persuasive.
	Applicant argues that the claims are limited to antibody-drug conjugates, wherein the drug causes cell death, and wherein the antibody binds to a scFV linker peptide. Applicant argues that the claimed method only requires the use of well-known conventional techniques and that such antibodies may be easily produced and tested using standard techniques in the art.

Applicant argues that examples are not necessary to support adequacy of written description and that the specification preferably omits from the disclosure any routine technology that is well known at the time of application.  Applicant argues that appropriate weight has not be given to the underlying science of the technology related to this application.  
Applicant provides no evidence that antibodies that function to bind to scFV linker peptides are well known in the art.  While Kuttner (cited below) teaches a single example an antibody specific for p24 is scFV linker peptide, this is not sufficient to demonstrate the genus of antibodies encompassed by the claims is well known in the art.  In fact, Kuttner, also teaches that no specific antibodies are available for other commonly used scFV linker peptides, like Gly4Ser (see page 869).  The specification discloses no species of antibodies that function to bind a linker peptide of an scFV, and one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 6-7 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramos et al., April 2011 (of record), in view of Kieback et al., 2008 US2010/0104556,  Kuttner et al., 2004, and US 20030215453. 

Ramos does not teach using an antibody binding to said CAR expressing T cells that is conjugated to a toxin to deplete said CAR T cells.  
The ‘556 publication teaches a strategy to eliminate cells that have been recombinantly provided with a surface receptor, such as TCR engineered T cells, by including an epitope tag into the recombinant receptor, and contacting the cells in vivo with an antibody that binds to the epitope tag, thus depleting the cells (see page 2-3 and 6, in particular).  The ‘556 publication teaches that the strategy can be used to deplete T cells in vivo, said T cells having any recombinant protein that is displayed, at least in part, on the outside of a cell (see page 2, in particular).  The ‘556 publication teaches that the antibody can be coupled (i.e. conjugated) to a cytotoxic moiety such as a toxin or other cytotoxic substance to kill the cells (i.e. a method which involves internalization of the drug, see page 3, in particular). Additionally, Kieback et al. teach that using an epitope tag specific antibody for in vivo depletion is an effective safeguard for eliminating T cells expressing a recombinant, epitope tagged receptor, and that the approach can be used as a safety modality for T cells carrying single-chain antibody chimeric receptors (see pages 623 and 627, in particular). 
Kuttner et al. teach a p24 epitope tag that can be incorporated into scFV fragments either at the C-terminus, or alternatively as a suitable linker region, and an antibody that can bind to said epitope tag in either location.  Kuttner et al. teach that it is 
The ‘453 publication teaches that toxins used for conjugation to antibodies for destroying targeted cells can be ricin or other chemotherapeutic agents such as calicheamicin (see paragraph 170, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a tag, and to administer an antibody-toxin conjugate specific for said tag, as taught by the ‘556 publication and Kieback et al., to provide a safety mechanism for elimination of the CAR T cells in the cell therapy method of the Ramos. The ordinary artisan at the time the invention was made would have been motivated to do so, since Ramos et al. teach the desirability of having a means of eliminating CAR expressing T cells from a subject for safety reasons.   Furthermore, the ordinary artisan would have a reasonable expectation of success in targeting epitope tagged CAR expressing cells, since the ‘556 publication teaches that the strategy can be used to deplete T cells with any recombinant protein that is displayed, at least in part, on the outside of a cell. Additionally, Kieback et al. teach that the approach can be used as a safety modality for T cells carrying single-chain antibody chimeric receptors. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the p24/epitope tag of Kuttner as a linker tag in the method made obvious by the ‘556 publication, Ramos, and Kieback.  The ordinary artisan would be motivated to do so, since Kuttner al. teach that it is useful to link the two variable regions of the scFv with an internal tag, and that the tag is a versatile tool that can be fine tune for optimal performance and that it can be detected with a tag-specific antibody when used internally as a linker. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use calicheamicin, as taught by the ‘453 publication, as the toxin in the antibody toxin conjugates.  Selecting from the known toxins that can be used for antibody conjugation would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
Applicant’s arguments filed 7/9/21 have been fully considered, but they are not persuasive.
Applicant argues that Ramos only teaches suicide safety mechanisms which were known in the art, but does not teach using an antibody drug conjugate. Applicant argues that applying the antibody depletion safety mechanism of Keiback would change the principle under which Ramos proposed construction would be designed.  For example, Applicant argues that Kieback describes using complement to deplete, and which would not be properly combinable with Ramos which operates under different principles.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ramos et al. specifically teach CARs that comprise an scFV region targeting CD19, CD20, CD22, or IL-13Ra (as set forth in claim 12), and that ScFV comprise a linker region linking the two chains of the variable region. Ramos et al. also teach that off target effects and inflammatory regions can occur during CAR therapy, and that in the case of any untoward effects related to administration of CAR modified T cells, it would be desired to have a safety mechanisms that would allow elimination of such CAR expressing T cells from the subject. Thus Ramos teaches the desirability of CAR T cell elimination to provide a safety mechanism to inhibit deleterious effects (such as off-target effects, i.e. effects on healthy tissue) during CAR therapy, as recited in the present claims.  The solutions to the problem identified by Ramos is provided by the other references, which teach the concept of antibody-drug mediated depletion of transferred T cells bearing a recombinant receptor, wherein the antibody targets a “tag” inserted into the recombinant receptor.  In fact, Kieback et al. specifically suggest that the approach can be used as a safety modality for T cells carrying single-chain antibody 
	Here, the references teach that the antibody depletion based safety mechanism has advantages as compared to the suicide gene strategy, since suicide genes require complex genetic systems that are difficult to incorporate, and escape mechanism exist (see page 1 of the ‘556 publication).  Therefore, the ordinary artisan would be motivated to use the antibody-drug conjugate safety mechanism taught by the ‘556 publication and Kieback since it is taught to be advantageous compared to suicide mechanisms, since it does not require introduction of a second gene and safety is not hampered by the down-regulation of the suicide transgene (see also page 623 of Kieback, for example). 
The references teach that using an epitope tag specific antibody for in vivo depletion is an effective safeguard for eliminating T cells expressing a recombinant, epitope tagged receptor, and that the approach can be used as a safety modality for T cells carrying single-chain antibody chimeric receptors (see Kieback).  Furthermore, the ‘556 publication also teaches antibody based depletion and that it can be used to deplete T cells in vivo, said T cells having any recombinant protein that is displayed, at least in part, on the outside of a cell (see page 2, in particular).  See also Kuttner et al. which teach antibodies that can bind to surface expressed recombinant scFV regions, which are part of CAR recombinant receptors.  The references provide a reasonable expectation of success. 
Moreover, references may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant further argues that the ‘556 publication teaches away from a drug based system in paragraph 3, no. 3 and would not be combinable with Ramos.
In contrast to Applicant’s assertions paragraph 31 does not teach away from the claimed invention, but rather teaches the desirability and advantages of using a tag specific antibody to deplete TCR modified T cells, since it does not require a further 

No claim is allowed. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644